Citation Nr: 0909631	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-28 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which reopened a previously denied 
claim for service connection for PTSD, but denied that claim 
again on the merits. Jurisdiction over this case was later 
transferred to the RO in New York, New York.

A prior decision of the Board dated September 1983 denied a 
claim for service connection for an acquired nervous 
disorder, to include PTSD. In September 1984, the RO denied a 
petition to reopen that claim, and the Veteran did not 
perfect an appeal to the Board of that decision. New and 
material evidence is required to reopen a previous final 
decision. 38 C.F.R. § 3.156(a) (2008). The Board must 
determine whether to reopen the RO's rating decision in the 
first instance, because this affects the Board's legal 
jurisdiction to adjudicate the underlying claim on a       de 
novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The Board will reopen the claim for service connection for 
PTSD. The issue of service connection for PTSD on the merits 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.	A September 1983 Board decision denied the Veteran's 
original claim for entitlement to service connection for an 
acquired nervous disorder, to include PTSD.



2.	A September 1984 RO rating decision denied the Veteran's 
petition to reopen that claim. The Veteran filed a Notice of 
Disagreement with that decision, and the RO issued a November 
1984 Statement of the Case in response, however, the Veteran 
did not then file a Substantive Appeal.

3.	Since the RO's September 1984 decision, additional 
evidence has been received which was not previously of 
record, and which relates to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for PTSD.


CONCLUSIONS OF LAW

1.	The September 1984 RO rating decision that denied the 
Veteran's petition to reopen the Board's decision is final. 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104(a), 20.200, 20.202 (2008).

2.	New and material evidence has been received to reopen 
the previously denied claim as it pertains to entitlement to 
service connection for PTSD. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).


VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
established additional criteria as to the content of the 
notice to be provided in connection with a petition to 
reopen, requiring that VA provide a claim-specific and 
comprehensive definition of "new and material" evidence.

The Board is granting the Veteran's petition to reopen a 
claim for service connection for PTSD, and remanding the 
underlying claim on the merits for additional development. 
Consequently, a determination on whether the VCAA's duty to 
notify and assist provisions were satisfied is unnecessary at 
this point pending further development and the readjudication 
of the claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). 
See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Analysis

A September 1983 Board decision denied the Veteran's original 
claim for service connection for an acquired nervous 
disorder, including PTSD. The Board's denial as it pertained 
to PTSD indicated that while an August 1982 VA psychiatric 
examination resulted in the clinical diagnosis of PTSD, there 
was more conclusive medical evidence providing to the 
contrary. A June 1983 memorandum from the VA Director, Mental 
Health and Behavioral Sciences Services, determined that the 
proper diagnosis was in fact passive-aggressive personality 
disorder and alcohol dependence, and stated that the Veteran 
did not meet the criteria for a diagnosis of PTSD. Hence, the 
Board denied the Veteran's claim as involving claimed PTSD. 
The Board's decision further provided that there was no 
indication of any other acquired psychiatric disease that was 
incurred in service. The Veteran received notification of the 
Board's decision that month, and thereafter the decision 
became final. 

In its September 1984 rating decision the RO denied a 
petition to reopen the previously denied claim. The one item 
of newly obtained evidence at that point was a May 1984 VA 
psychiatric hospitalization report, which noted there was 
some question as to whether the Veteran had PTSD but did not 
further offer any statement on the diagnosis that was 
warranted. By implication, the absence of a PTSD diagnosis 
remained the essential factor in the denial of benefits.

Upon receipt of the decisional notification later that month, 
the Veteran filed a Notice of Disagreement, and the RO issued 
a November 1984 Statement of the Case. However, the Veteran 
did not then file a VA Form 9 or other qualifying Substantive 
Appeal, in order to complete the process of an appeal to the 
Board. Hence, the September 1984 RO rating decision became 
final and binding on the merits. See U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.202.

The Board will consider the evidence of record since the 
September 1984 rating decision in reviewing the Veteran's 
current petition to reopen. See Juarez v. Peake, 21 Vet. App. 
537, 542 (2008) (in adjudicating a petition to reopen 
consideration must be provided to evidence received since the 
last final rating decision on a claim, whether a denial of 
the original claim or a petition to reopen).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

The basis of record for previously denying both the claim for 
service connection for PTSD, and petition to reopen, was that 
the evidence did not establish a competent diagnosis of PTSD. 
Therefore, any newly received evidence must demonstrate that 
element in order to warrant reopening the claim. Evidence 
that has since been associated with the claims file consists 
of extensive records of VA outpatient treatment and 
hospitalization dated from November 1985 up until the present 
time; records from the Veteran's service personnel file; the 
report of a January 1996 VA psychiatric examination; and 
January 1996 and July 1999 VA examination reports pertaining 
to other claimed disorders. 

The January 1996 VA psychiatric examination provides a 
diagnosis of PTSD. The examiner indicated as the clinical 
basis for this conclusion review of the Veteran's reported 
and objectively demonstrated mental health symptomatology, 
and his account of claimed stressful incidents from service. 
The psychiatric examiner considered each of the diagnostic 
criteria for a PTSD diagnosis under the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV) and indicated 
how these were met.

There are several VA outpatient and hospitalization records 
from mental health treatment providers since the above-
referenced examination which continue to substantiate the 
likelihood of a PTSD diagnosis. The report of a February 2001 
psychiatric consultation at the Bay Pines VA Medical Center 
(VAMC) provides an impression of PTSD in stating the overall 
diagnosis, as also shown intermittently on repeat evaluations 
up until June 2004. Records of further evaluation and 
treatment at the Albany VAMC show in April 2005 a behavioral 
health assessment of a counseling social worker indicating 
PTSD. During a two-week psychiatric hospitalization in 
February 2006 the psychiatrist was unable to confirm a 
diagnosis of PTSD, although he recommended completion of a 
PTSD reevaluation. 

Given this medical history there is competent evidence 
demonstrating a likely diagnosis of PTSD. Considering that 
the January 1996 comprehensive examination that resulted in a 
PTSD diagnosis took place several years ago, there is a 
continued record of psychiatric treatment by VA treatment 
providers substantiating this clinical diagnosis. As medical 
evidence of a PTSD diagnosis was the element previously found 
insufficient in the adjudication of the Veteran's claim, the 
newly obtained evidence of the same constitutes new and 
material evidence to reopen the claim. 38 C.F.R. § 3.156(a). 
See also Hickson v. West, 11 Vet. App. 374, 378 (1998). 

Accordingly, the petition to reopen a claim for service 
connection for PTSD is granted, and the claim will be 
readjudicated on merits following completion of the case 
development requested below.


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for PTSD, the appeal to this 
extent is granted.











REMAND

The Board is remanding the Veteran's claim on the merits to 
determine whether there is a confirmed stressor of record to 
substantiate a clinical diagnosis of PTSD. 

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV). 38 C.F.R. § 3.304(f) (2008).                 

Since there is evidence of record indicating that several VA 
psychiatric treatment providers have diagnosed PTSD, the 
Board's present inquiry will concern the development measures 
required to evaluate whether there is a verified stressor 
from service.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy," as established by official records, 
including recognized military combat citations, or other 
supportive evidence. If VA determines that the veteran 
engaged in combat with the enemy and an alleged stressor is 
combat-related, then the veteran's lay testimony or statement 
is accepted as conclusive evidence of the stressor's 
occurrence and no further development or corroborative 
evidence is required providing that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). If, however, VA determines that the 
veteran did not engage in combat with the enemy or that the 
veteran engaged in combat with the enemy, but the alleged 
stressor is not related to participation in combat, the 
veteran's lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements. See Cohen 
v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996). 

The Veteran's identified stressor from service is that he 
directly participated in a major ground offensive between 
April 9th and 10th in 1969, as part of the    "Diamond Head 
II" operation while he was a member of the 25th Infantry 
Division, He states that during the operation the firebase 
where he was stationed was overrun by the North Vietnamese 
Regular Army. He indicates that a friend of his within the 
unit was killed during the offensive. The Veteran explains 
that he was present in a bunker during a portion of the 
offensive. He states that at one point he shot and killed an 
enemy solider. 

Based on the above incidents the determination is necessary 
whether the Veteran had participation in combat during 
service. If this is established then the described stressor 
would not require independent corroboration. See Dizoglio, 
supra; Moreau, supra. The Veteran's Form DD-214 (Report of 
Separation from Service) indicates an occupational 
designation of a unit supply specialist. He received the 
commendations of the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and Army Commendation 
Medal. His personnel file indicates that during the time 
period of the alleged incident his unit of assignment was 
Company D, 2nd Battalion 27th Infantry, 25th Infantry 
Division. He participated in the Vietnam Counteroffensive 
Phase II and the records do not state his exact role in this 
campaign. This information on personnel history does not 
conclusively show involvement in combat. However, as VA's 
Office of General Counsel has indicated, a determination on 
whether a veteran had participation in combat is made on a 
case by case basis on review of all relevant circumstances 
and available evidence. VAOPGCPREC 12-1999 (Oct. 18, 1999). 

Hence, the RO/AMC on remand should contact the U.S. Army and 
Joint Services Records Research Center (JSRRC) and request 
verification as to whether the Veteran had participation in 
combat during the Diamond Head II counteroffensive in April 
1969. The JSRRC should further attempt to corroborate 
independently several of the events that the Veteran has 
identified from service. The inquiry should include 
attempting to verify the incident in which a friend of the 
Veteran was killed during the counteroffensive and the fact 
that the base where the Veteran was stationed was attacked by 
enemy forces. 

Provided through this development measure either the 
Veteran's participation in combat is confirmed, or a claimed 
stressor from service is independently verified, the RO/AMC 
should then schedule the Veteran to undergo a VA psychiatric 
examination to determine whether his PTSD is causally linked 
to a verified stressor from service. See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the VA 
Medical Center in Albany, New York and 
request all available treatment records on 
file dated since April 2007. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.	The RO/AMC should contact the United 
States Army and Joint Services Records 
Research Center and any other appropriate 
government records depository to determine 
whether the Veteran had participation in 
combat on April 9th and 10th in 1969, as 
part of the "Diamond Head II" operation 
while he was a member of Company D, 2nd 
Battalion 27th Infantry, 25th Infantry 
Division. The RO/AMC should also request 
independent verification of several 
incidents alleged in connection with this 
stressor: (1) whether a friend of the 
Veteran's, whom he has identified as D.G., 
was killed during this operation;             
(2) the fact that during the operation the 
firebase where the Veteran was stationed 
was overrun by the North Vietnamese Army. 
The completion of all unit history 
inquiries and records searches should also 
take into consideration the fact that 
during the time period the Veteran had 
service his last name was "Valdes" and 
was legally changed following service.

3.	Provided that either the Veteran's 
participation in combat is verified, or a 
claimed stressor from service is otherwise 
independently corroborated, the RO/AMC 
should then schedule him for a VA 
psychiatric examination for purpose of 
determining whether he has PTSD due to a 
confirmed stressor from service.

The following considerations will govern 
the examination: 

a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence of 
record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be scheduled 
for further medical examination. All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.


c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. In particular, 
the VA examiner must consider the 
finding on the January 1996 VA 
psychiatric examination, and VA 
outpatient history from February 2001 
at the Bay Pines VAMC and on subsequent 
evaluation, that the criteria for a 
diagnosis of PTSD were met. The 
examiner must then determine whether 
the Veteran has PTSD that is due to a 
verified in-service stressor.

The examiner must state the medical basis 
or bases for this opinion. If the examiner 
is unable to render an opinion without 
resort to speculation, he or she should so 
state. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the claim for entitlement to 
service connection for PTSD.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that the examination report does not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
must be furnished a Supplemental Statement 
of the Case and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. If the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2 (If the findings on an examination report are incomplete, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.). If the benefit sought 
on appeal is not granted to the Veteran's satisfaction, he 
and his representative must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts     are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for the aforementioned 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.
The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).







 Department of Veterans Affairs


